DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2005/0184082).

1: Smith teaches an anti-evaporation assembly (assembly see Figures 1-7, capable of inhibiting evaporation of moist products) comprising: 
a dispenser body (dispenser body 14) having an opening (opening at the top of 14) and a lip (lip at 60, Figure 8) about the opening; 
a cap cover (cap cover 12) coupled to the dispenser body at the opening (see Figure 8, where 12 is coupled to 14), the cap cover being a unitary structure (12 is shown as unitary structure in Figure 3) comprising a seal (seal formed by 54 and 52 and seal at 56 contacting 60), a flip up cover (flip up cover/hinged flap 42) and a flexible hinge (element 42 is a hinged flap coupled to the cap cover, see Figure 4, where hinge is located near 12 in Figure 8); wherein 

wherein a gap between the flip up cover and the cap cover creates a second moisture evaporation point (gap at recess 48, where the gap is between 42 and the bottom of 48, which creates a second evaporation point within recess 48); 
wherein the first evaporation point is sealed via a first portion of the seal (the first evaporation point where 60 and 56 connects); and 
wherein the second evaporation point is sealed via a second portion of the seal (second evaporation point 48 is sealed via 54 contacting 50).

2: Smith teaches the claimed invention as discussed above for Claim 1 and Smith further teaches that the first portion of the seal of the cap cover and the second portion of the seal form a unitary structure (seal formed by the engagement of 54 and 52 and 56 contacting 60, forms a unitary structure, see Figure 3).

3: Smith teaches the claimed invention as discussed above for Claim 2 and Smith further teaches that the hinge connects the flip cap to the cap cover such that the flip up cover can be folded over onto and coupled to the cap cover in a closed position (hinged cap 42 connects the cap to the cap cover 12, and is folded over and on top of the cap cover 12 in a closed position, see Figure 1).



a dispenser body (14) including an opening (opening at the top of 14) the opening comprising a circumferential lip (lip at 60); 
a cap cover (12) coupled to the dispenser body at the opening (see Figure 8) and defining a first structural interface between the cap cover and the lip of dispenser body opening (interface located at 56 and 60, where 56 and 60 contact one another, Figure 8); 
a flip up cover (42) wherein:
the flip cup cover is coupled to the cap cover by an integral hinge (42 is a hinged flap/cap); wherein: the flip-up cover is coupled to the cap cover by a hinge (42 is a hinged flap, paragraph 0031); and 
a second structural interface (interface between 52 and 54, when lid 42 is closed) is defined between the flip up cover and the cap cover; 
a sealing structure (see sealing structure located within 12, in the indicated arrow in Figure 8 below) to seal the first structural interface and the second structural interface, wherein the sealing structure is integral to the cap cover (see Figures 8, where the cap is shown as an integral structure, and furthermore, a product-by-process limitation, such as integrally formed) adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)).

    PNG
    media_image1.png
    337
    743
    media_image1.png
    Greyscale


8: Smith teaches the claimed invention as discussed above for Claim 7 and Smith further teaches that the dispenser body further comprises: a side wall (18) including an upper portion; and a lip defined in the upper portion of the side wall (see the markup of Figure 8 above).

9: Smith teaches the claimed invention as discussed above for Claim 7 and Smith further teaches that the cap cover further comprises an inward protrusion (40) to mate with an outer recess (recesses between 38, Figure 8) of the dispenser body.

10: Smith teaches the claimed invention as discussed above for Claim 7 and Smith further teaches that the flip-up cover engages with the cap at the second structural interface (42 engages with 12 at 52/54); and the cap cover is in a closed position when the flip-up cover is engaged with the cap cover (when 42 is engaged with 12, at 52/54).



12: Smith teaches the claimed invention as discussed above for Claim 8 and Smith further teaches that the sealing structure seals the first structural interface (see Figure 8 above) and the second structural interface (at 52/54) when the cap is attached to the dispenser body and the flip-up cover (42) is engaged with the cap cover (when 42 engages 12 at 52/54).

15: Smith teaches the claimed invention as discussed above for Claim 7 and Smith further teaches that the flip up cover comprises a downwardly extending circumferential ridge having an inwardly-facing surface (see Figure 8 mockup below), an outwardly-facing surface and a bottom portion (see Figure 8 mockup below); and an inwardly extending circumferential ridge (ridge at 54) is disposed within the bottom portion of the downwardly extending circumferential ridge (see Figure 8 below).

    PNG
    media_image2.png
    514
    752
    media_image2.png
    Greyscale

16: Smith teaches an anti-evaporation cap cover (see Figures 1-7, capable of inhibiting evaporation of moist products) comprising: 
an outer cap cover wall (16) to couple with an opening of a dispenser (14, assumed to be claimed in combination with the cap cover), wherein a first structural interface (interface located at 56 and 60, where 56 and 60 contact one another, Figure 8) is defined between the cap cover and the dispenser opening when the outer cap cover wall is coupled to the dispenser (see Figure 8); 

the flip-up cover is coupled to the cap cover wall (via hinged portion of the hinged flap 42, paragraph 0031); and 
a second structural interface (interface between 52 and 54, when lid 42 is closed) is defined between the flip-up cover and the cap cover wall; 
a sealing structure (see sealing structure located within 12, in the indicated arrow in Figure 8 above), wherein the sealing structure is integrally formed with respect to the outer cap cover wall (see the sealing structure integral with 12, see Figures 8, where the cap is shown as an integral structure, and furthermore, a product-by-process limitation, such as integrally formed, adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)). 

17: Smith teaches the claimed invention as discussed above for Claim 16 and Smith further teaches that the sealing structure seals the first structural interface (see Figure 8 above) and the second structural interface (at 52/54) when the cap is attached to the dispenser body and the flip-up cover (42) is engaged with the cap cover (when 42 engages 12 at 52/54).

18: Smith teaches the claimed invention as discussed above for Claim 16 and the modified Smith teaches that the cap cover, flip-up cover, and sealing structure are molded in a two-shot injection molding process (see Figures 8 where the cap cover, flip up cover and the sealing structures as described above are shown as an integral portion and furthermore, a In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2005/0184082) in view of Gunderson et al. (Gunderson US 2007/0068962).

13: Smith teaches the claimed invention as discussed above for Claim 1 except for the explicit teaching that the cap cover and the flip-up cover are formed of a first plastic with a first durometer; and the sealing structure is formed of a second plastic with a second durometer, wherein the value of the first durometer is greater than the value of the second durometer.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Smith such that the portions of the cap are made from materials of differing durometer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

14: Smith-Gunderson teaches the claimed invention as discussed above for claim 7 and the modified Smith-Gunderson further teaches that the cap cover, the flip-up cover, the first circumferential seal member, and the second circumferential seal member are molded in a two-shot injection molding process (see Figures 8 where the cap cover, flip up cover and the sealing structures as described above are shown as an integral portion and furthermore, a product-by-process limitation, in this instance case the two shot injection molding process, adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-3 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,556,735. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to an anti-evaporation assembly having a cap cover with two sealing interface where one interface is located between a container body and the cap cover, and another sealing interface between the cap cover and a flip cap cover.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/King M Chu/Primary Examiner, Art Unit 3735